Case 2:20-cv-14052-KAM Document 12 Entered on FLSD Docket 04/27/2020 Page 1 of 16




                       UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF FLORIDA

                          CASE NO. 20-14052-CV-MARRA
                           MAGISTRATE JUDGE REID

  ADRIAN “MU-MIT” PEREZ,

        Plaintiff,

  v.

  S. POOLE, et al.,

        Defendants.
                            /

                   REPORT OF MAGISTRATE JUDGE
        RE CIVIL RIGHTS AMENDED COMPLAINT - 42 U.S.C. § 1983
                           [ECF No. 10]

                                    I. Introduction

        Plaintiff, Adrian “Mu-Mit” Perez, a convicted felon, has filed a pro se

  amended civil rights complaint, pursuant to 42 U.S.C. § 1983, alleging claims of

  excessive use of force, deliberate indifference to serious medical needs, supervisory

  liability, due process violation, and verbal threats. [ECF No. 10]. He sues the

  following Defendants: Sergeant S. Poole (“Sgt. Poole”), Warden Robert Bryner

  (“Warden Bryner”), Classification Officer Kibler (“C/O Kibler”), and Nurse Taeger,

  all employees of Martin Correctional Institution (“Martin CI”). [Id. at 1-2].He




                                          -1-
Case 2:20-cv-14052-KAM Document 12 Entered on FLSD Docket 04/27/2020 Page 2 of 16




        This case has been referred to the undersigned for issuance of all preliminary

  orders and recommendations to the district court regarding dispositive motions. See

  28 U.S.C. § 636(b)(1)(B), (C), and S.D. Fla. Admin. Order 2019-02.

        Plaintiff has been granted permission to proceed in forma pauperis ("IFP")

  and is therefore subject to the screening provisions of 28 U.S.C. § 1915(e)(2). See

  Farese v. Scherer, 342 F.3d 1223, 1228 (11th Cir. 2003) ("Logically, § 1915(e) only

  applies to cases in which the plaintiff is proceeding IFP").

                     II. Standard of Review- 28 U.S.C. §1915(e)

        Pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii), where a plaintiff is proceeding IFP,

  the complaint must be dismissed if the court determines that the complaint fails to

  state a claim on which relief may be granted. Wright v. Miranda, 740 F. App’x 692,

  694 (11th Cir. 2018). In reviewing the complaint under § 1915(e), the court takes

  the allegations as true and construes them in the most favorable light. Hughes v. Lott,

  350 F.3d 1157, 1159-60 (11th Cir. 2003); Maps v. Miami Dade State Attorney, 693

  F. App’x 784, 785 (11th Cir. 2018)(per curiam).

        In order to “avoid dismissal for failure to state a claim, a complaint must

  contain factual allegations that, when accepted as true, allow the court to draw the

  reasonable inference that the defendant is liable for the alleged misconduct.” Wright

  v. Miranda, 740 F. App’x 692, 694 (11th Cir. 2018)(citing Waldman v. Conway, 871




                                           -2-
Case 2:20-cv-14052-KAM Document 12 Entered on FLSD Docket 04/27/2020 Page 3 of 16




  F.3d 1283, 1289 (11th Cir. 2017)(per curiam). Although a pro se pleading is liberally

  construed, it must still “suggest that there is some factual support for a claim.” Id.

        To state a claim for relief under § 1983, a plaintiff must show that he was

  deprived of a federal right by a person acting under color of state law. Griffin v. City

  of Opa-Locka, 261 F.3d 1295, 1303 (11th Cir. 2001). Under § 1915(e)(2)(B)(i),

  courts may dismiss as frivolous claims that are “based on an indisputably meritless

  legal theory” or “whose factual contentions are clearly baseless” Neitzke v. Williams,

  490 U.S. 319, 327 (1989); Denton v. Hernandez, 504 U.S. 25, 31 (1992); Bilal v.

  Driver, 251 F.3d 1346, 1349 (11th Cir. 2001).

        Furthermore, the same standards govern dismissal for failure to state a claim

  under Fed. R. Civ. P. 12(b) and dismissal for failure to state a claim under

  § 1915(e)(2)(B)(ii). Mitchell v. Farcass, 112 F.3d 1483, 1490 (11th Cir. 1997). Thus,

  under 28 U.S.C. § 1915(e)(2)(B)(ii), the court may dismiss a complaint that fails “to

  state a claim for relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550

  U.S. 544, 570 (2007). “A claim has facial plausibility when the plaintiff pleads

  factual content that allows the court to draw the reasonable inference that the

  defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 679

  (2009).

        The court may also not construct a litigant's legal arguments for him, Small v.

  Endicott, 998 F.2d 411, 417-18 (7th Cir. 1993); or “conjure up questions never


                                            -3-
Case 2:20-cv-14052-KAM Document 12 Entered on FLSD Docket 04/27/2020 Page 4 of 16




  squarely presented” to the court. Beaudett v. City of Hampton, 775 F.2d 1274, 1278

  (4th Cir. 1985). When read liberally, however, a pro se pleadings “should be

  interpreted ‘to raise the strongest arguments that [it] suggest[s].’” Graham v.

  Henderson, 89 F.3d 75, 79 (2d Cir. 1996)(quoting Burgos v. Hopkins, 14 F.3d 787,

  790 (2d Cir. 1994).

                                     III. Discussion

                               A. Unlawful Use of Force

         Plaintiff asserts that a verbal exchange occurred on December 4, 2019, as he

  was being escorted by Sgt. Poole to medical for a pre-confinement examination.

  [ECF No. 10 at 15]. Plaintiff alleges that during this transport, Sgt. Poole called him

  a “pussy” and a “wetback.” [ECF No. 10 at 16 at ¶ 13]. He then states Sgt. Poole

  slammed him to the ground, stomping his left knee and lower back. [Id. at 16 at

  ¶¶ 14-15]. Next, Plaintiff alleges Sgt. Poole lifted him off the ground, and with a

  closed fist, began striking him in his leg and ribs. [Id. at ¶ 16]. Plaintiff claims he

  was then rammed up against a wall, and while hand-cuffed, Sgt. Poole continued

  repeatedly beating him with a closed fist. [Id. at ¶ 18]. Plaintiff maintains that he

  suffered a left rib dislocation, inflamed left leg, and severe pain as a result of the

  beating. [Id. at ¶ 21].

         Because Plaintiff was a convicted felon at the time of the incident, this claim

  is governed by the Eighth Amendment to the U.S. Constitution which “governs


                                           -4-
Case 2:20-cv-14052-KAM Document 12 Entered on FLSD Docket 04/27/2020 Page 5 of 16




  prison officials' use of force against convicted inmates.” Campbell v. Sikes, 169 F.3d

  1353, 1374 (11th Cir. 1999). “Under the Eighth Amendment, force is legitimate in

  a custodial setting as long as it is ‘applied in a good faith effort to maintain or restore

  discipline [and not] maliciously and sadistically for the very purpose of causing

  harm.’” Stallworth v. Tyson, 578 F. App'x 948, 953 (11th Cir. 2014)(per curiam);

  Wilkins v. Gaddy, 559 U.S. 34, 37 (2010)(citations omitted).

         Factors to consider when determining whether the use of force was

  “malicious” or “sadistic”" include: “‘(1) the extent of the injury; (2) the need for

  application of force; (3) the relationship between that need and the amount of force

  used; (4) any efforts made to temper the severity of a forceful response; and (5) the

  extent of the threat to the safety of staff and inmates, as reasonably perceived by the

  responsible officials on the basis of facts known to them.’” Stallworth v. Tyson, 578

  F. App’x at 953(citing Campbell v. Sikes, 169 F.3d at 1375). The court gives

  “‘deference to prison officials acting to preserve discipline and security, including

  when considering decisions made at the scene of a disturbance.’” Stallworth v.

  Tyson, 578 F. App’x at 953 (quoting Fennell v. Gilstrap, 559 F.3d 1212, 1217 (11th

  Cir. 2009)(per curiam). The “focus of the Eighth Amendment inquiry is on the nature

  of the force applied, rather than the extent of injury inflicted.” Stallworth v. Tyson,

  supra. (citing Wilkins v. Gaddy, 559 U.S. 34, 39 (2010)).




                                             -5-
Case 2:20-cv-14052-KAM Document 12 Entered on FLSD Docket 04/27/2020 Page 6 of 16




        Plaintiff has alleged a minimal claim arising from the unlawful use of force

  by Sgt. Poole. He maintains that Sgt. Poole unlawfully beat him, for no apparent

  reason, and while he was in handcuffs. Given the nature of the claim and the fact

  that Plaintiff claims to have sustained serious injury to the back of his leg and rib

  because of the unwarranted use of unlawful force, the claim of unlawful use of force

  against Sgt. Poole should proceed.

                  B. Deliberate Indifference Serious Medical Needs

        Plaintiff alleges that in November 2019 he told Warden Bryner that he suffers

  from thrombosis, muscle spasms, inflammation, and soreness behind his left knee.

  [ECF No. 10 at 17 at ¶ 28]. He advised Warden Bryner he had made three prior sick

  call requests all of which were ignored. [Id.]. In response to Plaintiff’s medical

  emergency, Warden Bryner told him to “write it up.” [Id.]. Plaintiff also alleges that,

  in December 12, 2019, during a weekly inspection, he declared another medical

  emergency, showing Warden Bryner his bruises, the swelling behind his left knee,

  and dislocated rib. [Id. at 17-18 ¶¶ 31-32, 34]. In response Warden Bryner did

  nothing, walking away from the Plaintiff. [Id.].

        He also alleges Nurse Taeger conducted a pre-confinement check on

  December 4, 2019, at which time Plaintiff explained he had placed three prior sick

  call requests regarding his thrombosis, but the requests were ignored and he had not

  been seen or provided with any medical care. [Id. at ¶ 35]. He advised Nurse Taeger


                                           -6-
Case 2:20-cv-14052-KAM Document 12 Entered on FLSD Docket 04/27/2020 Page 7 of 16




  he was suffering from severe pain and his left knee was inflamed. [Id. at ¶ 36]. He

  alleges Nurse Taeger refused to examine his leg, telling him to “write it up.” [Id. at

  ¶ 37]. He further alleges that later that evening, while Nurse Taeger was doing

  rounds, he declared a medical emergency, advising her he was in pain, showed her

  his dislocated rib, swelling, and bruising, and asked her to request his “tephose” from

  property. [Id. at 18-19 at ¶¶ 39-40]. According to the Plaintiff, Nurse Taeger advised

  him that they do not treat “wetbacks” and does not give a “fuck” about him. [Id. at

  19 at ¶ 41].

        On December 12, 2019, Plaintiff alleges he declared another medical

  emergency during Nurse Taeger’s evening rounds, but she refused to examine him,

  claiming she did not give a “fuck” about his leg. [Id. at 19 at ¶¶ 44-45].

  1. Applicable Law Re Deliberate Indifference

        The Eighth Amendment governs the conditions under which convicted

  prisoners are confined and the treatment that they receive while in prison. Farmer v.

  Brennan, 511 U.S. 825, 832 (1994). The Supreme Court has interpreted the Eighth

  Amendment to prohibit “deliberate indifference to serious medical needs of

  prisoners.” Estelle v. Gamble, 429 U.S. 97, 102 (1976).

        To prevail on an Eighth Amendment deliberate indifference claim, the

  Plaintiff must demonstrate: (1) an objective component by showing he has a serious

  medical need; and, (2) a subjective component, by showing the prison official acted


                                           -7-
Case 2:20-cv-14052-KAM Document 12 Entered on FLSD Docket 04/27/2020 Page 8 of 16




  with deliberate indifference to that need; and (3) causation between that indifference

  and the plaintiff’s injury. See Mann v. Taser Int’l, Inc., 588 F.3d 1291, 1306-07 (11th

  Cir. 2009); Estelle v. Gamble, 429 U.S. 97, 104-05 (1976). Negligence in diagnosing

  or treating a medical condition, including “an inadvertent failure to provide adequate

  medical care,” does not state a valid claim for deliberate indifference. See Estelle v.

  Gamble, 429 U.S. at 105-06.

        The Eleventh Circuit has instructed that, claims based on a delay in medical

  care, courts should consider “(1) the seriousness of the medical need; (2) whether

  the delay worsened the medical condition; and (3) the reason for the delay.” Goebert

  v. Lee Cty., 510 F.3d 1312, 1327 (11th Cir. 2007). In order for a delay in medical

  treatment to rise to the level of a constitutional violation, the Plaintiff “must place

  verifying medical evidence in the record to establish the detrimental effect of delay

  in medical treatment. . ..” Hill v. Dekalb Reg’l Youth Det. Ctr., 40 F.3d 1176, 1188

  (11th Cir. 1994), overruled in part on other grounds by Hope v. Pelzer, 536 U.S.

  730 (2002).

  2. Analysis

                    a. Objective Component - Serious Medical Need

        The plaintiff has alleged that he suffered from severe pain resulting from a

  dislocated rib, inflammation to the back of his left leg, and thrombosis, all of which

  he claims required medical treatment. The plaintiff does not dispute that he was seen


                                           -8-
Case 2:20-cv-14052-KAM Document 12 Entered on FLSD Docket 04/27/2020 Page 9 of 16




  in the infirmary for a pre-confinement check, but claims he has previously been

  denied medical treatment and continued to be denied medical treatment by Warden

  Bryner and Nurse Taeger.

        The objective component of a deliberate indifference claim requires the

  Plaintiff to demonstrate that he has been subjected to specific deprivations that are

  so serious that they deny him “the minimal civilized measure of life's necessities.”

  Hudson v. McMillian, 503 U.S. 1, 8-9 (1992). “[A] ‘serious’ medical need is one

  that has been diagnosed by a physician as mandating treatment or one that is so

  obvious that even a lay person would easily recognize the necessity for a doctor’s

  attention.” Hill v. Dekalb Reg'l Youth Det. Center, 40 F.3d 1176, 1187

  (1994)(citations omitted), overruled in part on other grounds, Hope v. Pelzer, 536

  U.S. 730, 739 n.9 (2002); Andujar v. Rodriguez, 486 F.3d 1199, 1203 (11th Cir.

  2007). “[T]he medical need must be ‘one that, if left unattended, pos[es] a substantial

  risk of serious harm.’” Farrow v. West, 320 F.3d 1235, 1243 (11th Cir.

  2003)(quotation marks and citations omitted).

        Construing the allegations liberally, Plaintiff has alleged that he suffered a

  dislocated rib, swelling behind his left knee, bruising, and thrombosis, following the

  unlawful use of force by Sgt. Poole. These conditions, which require medical

  treatment, are objectively serious medical needs. See Goebert v. Lee County, 510

  F.3d 1312, 1326 (11th Cir. 2007)(stating that a medical need satisfies the objective


                                           -9-
Case 2:20-cv-14052-KAM Document 12 Entered on FLSD Docket 04/27/2020 Page 10 of 16




   component if it “has been diagnosed by a physician as mandating treatment.”). Also,

   the Eleventh Circuit has determined “a variety of medical needs as serious medical

   needs,” including “broken bones and bleeding cuts,” and “severe pain that is not

   promptly or adequately treated.” See Melton v. Abston, 841 F.3d 1207, 1222 (11th

   Cir. 2016)(citations omitted).

         As applied, Plaintiff has alleged sufficient facts from which a jury could

   conclude that he suffered from a serious medical need which required treatment,

   including the dislocated rib, inflammation to his left leg, severe pain, and

   thrombosis. Therefore, he has satisfied the objective component of a deliberate

   indifference claim.

                                    b. Subjective Component

         Next, it must be determined whether the Plaintiff has satisfied the subjective

   component of a deliberate indifference claim, which requires: “(1) a subjective

   knowledge of a risk of serious harm, (2) disregard of that risk, (3) by conduct that is

   more than mere negligence.” Brown v. Johnson, 387 F.3d 1344, 1351 (11th Cir.

   2004); Farmer v. Brennan, 511 U.S. 825, 834 (1994). A defendant who delays

   necessary treatment for non-medical reasons may exhibit deliberate indifference.

   Hill v. Dekalb Reg’l Youth Det. Center, 40 F.3d at 1190 n. 26; H. C. by Hewett v.

   Jarrad, 786 F.2d 1080, 1086 (11th Cir. 1986)(citing Ancata v. Prison Health Servs.,

   Inc., 769 F.2d 700, 704 (11th Cir. 1985)).


                                             - 10 -
Case 2:20-cv-14052-KAM Document 12 Entered on FLSD Docket 04/27/2020 Page 11 of 16




         Plaintiff has alleged sufficient facts to satisfy the subject component of a

   deliberate indifference claim as to Warden Bryner and Nurse Taeger, claiming both

   disregarded his requests.

   3. Conclusion

         In light of the above, Plaintiff has demonstrated that Nurse Taeger and

   Warden Bryner were deliberate indifferent to his serious medical needs. As such, the

   claim should proceed against these two defendants in their individual capacities.

                                 C. Supervisory Liability

         Plaintiff also sues Warden Bryner in his official capacity. [ECF No. 10 at 20

   ¶¶46-49]. He maintains that Warden Bryner was aware Plaintiff was being denied

   much needed medical care and did nothing to correct the constitutional violations of

   his subordinates. [Id.].

   1. Applicable Law

         It is well settled that supervisory officials are not liable under § 1983 for the

   unconstitutional acts of their subordinates on the basis of respondeat superior or

   vicarious liability. Barr v. Gee, 437 F. App’x 865, 875 (11th Cir. 2011) (quoting

   West v. Tillman, 496 F.3d 1321, 1328 (11th Cir. 2007)). A supervisor, like Warden

   Bryner, can only be held liable under § 1983 if he personally participated in the

   “allegedly unconstitutional conduct or if there is a causal connection between [his]

   actions . . . and the alleged constitutional deprivation.” West v. Tillman, 496 F.3d at


                                            - 11 -
Case 2:20-cv-14052-KAM Document 12 Entered on FLSD Docket 04/27/2020 Page 12 of 16




   1328 (quoting Cottone v. Jenne, 326 F.3d 1352, 1360 (11th Cir. 2003)(quotations

   omitted)).

         To state supervisory liability claim, the plaintiff must allege: (1) the personal

   involvement of the supervisor in the violation of the plaintiff's constitutional rights,

   (2) the existence of either a custom or policy that resulted in deliberate indifference

   to the plaintiff's constitutional rights, (3) facts that support an inference that the

   supervisor directed the unlawful action or knowingly failed to prevent it, or (4) a

   history of widespread abuse that put the supervisor on notice of an alleged

   constitutional deprivation that he then failed to correct. See West, 496 F.3d at 1328–

   29 (listing factors in context of summary judgment).

         However, a supervisor is not liable under § 1983 for mere negligence in the

   training or supervision of his employees. Greason v. Kemp, 891 F.2d 829, 836–37

   (11th Cir. 1990).

   2. Analysis

         Plaintiff fails to state a claim of supervisory liability against Warden Bryner.

   Plaintiff has alleged that Warden Bryner engaged in the denial of his much needed

   medical care. However, Plaintiff has not alleged facts that Warden Bryner

   supervised Nurse Taeger’s unlawful actions, much less failed to prevent it. Nor are

   there any facts that would suggest the existence of a custom, policy, or practice that

   resulted in the violation of Plaintiff’s constitutional rights. Finally, there is no


                                            - 12 -
Case 2:20-cv-14052-KAM Document 12 Entered on FLSD Docket 04/27/2020 Page 13 of 16




   allegation of a history of widespread abuse that put Warden Bryner on notice of any

   alleged constitutional deprivations at Martin CI. Therefore, the supervisory claim

   against Warden Bryner should be dismissed because it fails to state a claim upon

   which relief can be granted.

                                  D. Due Process Claim

         Next, Plaintiff sues C/O Kibler, claiming she ordered the “hit” on Plaintiff

   after he admitted to possessing a cell phone because his admission “hindered the

   process of transfering (sic) an inmate that they were trying to get off the compound.”

   [ECF No. 10 at 16 at ¶ 22; at 21 at ¶ 53]. Plaintiff alleges that C/O Kibler threatened

   to have him beaten again or stabbed if he “ran his mouth.” [Id. at 17 ¶ 23].

         To the extent that Plaintiff is attempting to bring a procedural due process

   claim against C/O Kibler asserting that the prison grievances were not handled

   properly by C/O Kibler, such allegations fails to state a claim upon which relief can

   be granted.

         The Eleventh Circuit Court of Appeals has made clear that “a prisoner does

   not have a constitutionally-protected liberty interest in an inmate grievance

   procedure.” Dunn v. Martin, 178 F. App’x 876, 878 (11th Cir. 2006). Thus, a prison

   official’s failure to timely process or otherwise respond to a grievance is not

   actionable under § 1983. Plaintiff’s claim is no model of clarity, and is bereft of

   sufficient facts to support a due process violation. See Buckley v. Barlow, 997 F.2d


                                            - 13 -
Case 2:20-cv-14052-KAM Document 12 Entered on FLSD Docket 04/27/2020 Page 14 of 16




   494, 495 (8th Cir. 1993). Thus, the due process claim against C/O Kibler should also

   be dismissed for failure to state a claim upon which relief can be granted.

                                    E. Verbal Threats

         Next, Plaintiff suggests that C/O Kibler’s threat to have him beaten again if

   he “ran his mouth” violated his constitutional rights. [ECF No. 10 at 17 at ¶ 23].

         In general, courts have held that verbal harassment, abuse, or taunting is not

   sufficient to state a constitutional deprivation under 42 U.S.C. § 1983. Edwards v.

   Gilbert, 867 F.2d 1271, 1274 n. 1 (11th Cir.1989) (noting that verbal taunts, alone,

   are insufficient to state a constitutional violation); Hernandez v. Florida Dep't of

   Corr., 281 F. Appx. 862, 866 (11th Cir.2008) (holding that plaintiff’s allegations of

   verbal abuse and threats by prison officials did not state a constitutional claim

   because the defendants never carried out the threats, and “verbal abuse alone is

   insufficient to state a constitutional claim”). Consequently, as alleged, the allegation

   against C/O Kibler fails to state a constitutional claim upon which relief can be

   granted.

                               F. Punitive Damages Claim

         Plaintiff seeks punitive damages. [ECF 10 at 6]. Punitive damages may be

   awarded under § 1983 when the defendant’s conduct is shown to be motivated by

   evil motive or intent, or when it involves reckless or callous indifference to the

   federally protected rights of others.” Smith v. Wade, 461 U.S. 30, 56 (1983). “While


                                            - 14 -
Case 2:20-cv-14052-KAM Document 12 Entered on FLSD Docket 04/27/2020 Page 15 of 16




   the Smith Court determined that it was unnecessary to show actual malice to qualify

   for a punitive award, ... its intent standard, at a minimum, required recklessness in

   its subjective form.” Kolstad v. American Dental Ass’n, 527 U.S. 526 (1999). Smith

   refers to a “subjective consciousness” of a risk of injury or illegality and a “criminal

   indifference to civil obligations.” Smith, 461 U.S. at 45-48 (quoting Philadelphia,

   W. & B.R. Co. v. Quigley, 62 U.S. 202, 214 (1858)). At this early juncture, since it

   cannot be determined whether punitive damages should be awarded against Sgt.

   Poole, Warden Bryner, or Nurse Taeger arising from the facts alleged, the punitive

   damage claim should proceed as to these named defendants.

                                  IV. Recommendations

         Based upon the foregoing, it is recommended that:

         1.     The unlawful use of force claim should proceed against
                Sgt. Poole;

         2.     The deliberate indifference to a serious medical need
                claim should proceed against Warden Bryner and Nurse
                Taeger;

         3.     The supervisory liability claim against Warden Bryner
                should be dismissed for failure to state a claim upon which
                relief can be granted;

         4.     The due process claim and verbal threats claim against
                Classification Officer Kibler be dismissed for failure to
                state claims upon which relief can be granted; and,

         5.     The punitive damages claim proceed against Sgt. Poole,
                Warden Bryner, and Nurse Taeger.


                                            - 15 -
Case 2:20-cv-14052-KAM Document 12 Entered on FLSD Docket 04/27/2020 Page 16 of 16




         Objections to this Report may be filed with the District Judge within fourteen

   days of receipt of a copy of the report. Failure to file timely objections shall bar

   plaintiff from a de novo determination by the District Judge of an issue covered in

   this report and shall bar the parties from attacking on appeal factual findings

   accepted or adopted by the District Judge except upon grounds of plain error or

   manifest injustice. See 28 U.S.C. §636(b)(1); Thomas v. Arn, 474 U.S. 140, 149

   (1985).

         SIGNED this 27th day of April, 2020.




                                           UNITED STATES MAGISTRATE JUDGE


   cc:   Adrian Perez, Pro Se
         DC#Y51373
         Martin Correctional Institution
         Inmate Mail/Parcels
         1150 SW Allapattah Road
         Indiantown, FL 34956




                                           - 16 -
